Exhibit 10.3

 

FORBEARANCE AGREEMENT

 

THIS FORBEARANCE AGREEMENT (this “Agreement”) is made and entered as of February
7, 2019 (the “Effective Date”), by and between PRECISION THERAPEUTICS INC., a
Delaware corporation (“AIPT”), and Peak One Opportunity Fund, LP, a Delaware
limited partnership (“Peak One”).

 

RECITALS:

 

WHEREAS, AIPT issued to Peak One that certain senior secured promissory note
dated September 28, 2018 (the “Note”), pursuant to that certain securities
purchase agreement dated September 28, 2018 (the “SPA”) and entered into with
Peak One that certain Registration Rights Agreement dated September 28, 2018
(the “RRA”), and the stated principal amount of the Note is currently
$681,818.80 as provided therein, reflecting the First Tranche (as defined in the
Note);

 

WHEREAS, certain instances of claimed non-compliance with the terms of the
Transaction Documents (as defined under the SPA) by AIPT have occurred,
particularly but not limited to, Peak One’s claim that AIPT failed to timely
comply with Section 2(a) of the RRA (the “Claimed Registration Default”), which
Peak One claims constituted an “Event of Default” under Section 3.3 of the Note;

 

WHEREAS, AIPT did not acquire stockholder approval of the “Merger” (as defined
in the Note) on or before December 31, 2018, which pursuant to Section 3.19 of
the Note constituted an “Event of Default” (as defined in the Note) (the “Merger
Default”);

 

WHEREAS, on January 30, 2019, the Company’s registration statement on Form S-3
(Registration No. 333-228908) (the “Registration Statement”) became effective;

 

WHEREAS, in response to AIPT’s request, in reliance upon AIPT’s representations
to Peak One in support thereof, and the other terms and conditions set forth in
this Agreement, Peak One is willing to forebear during the Forbearance Period
(as defined below) from the exercise of Peak One’s rights and remedies under the
Note and the other Transaction Documents, as more fully set forth and described
below in this Agreement; and

 

WHEREAS, on the Effective Date, in order to effect certain provisions of this
Agreement, AIPT and Peak One are entering into an Amended and Restated Note (the
“Amended Note”) that amends and restates the terms and conditions of the Note.

 

NOW, THEREFORE, in consideration of the premises set forth above, for the terms
and conditions delineated below, and for other good and valuable consideration,
the receipt and sufficiency of which are acknowledged, the parties hereto hereby
agree as follows:

 

AGREEMENT:

 

1.                  Recitals. The Recitals set forth above are hereby made a
part of and incorporated into the terms and conditions of this Agreement.

 



1



 

2.                  Acknowledgement of Default. AIPT acknowledges and agrees
that: (i) there has occurred and are continuing one or more Event(s) of Default
under, and as defined in, the Note and Amended Note, and (ii) Peak One is
entitled to exercise any and all remedies available to Peak One pursuant to the
Transaction Documents in response to such Event(s) of Default, including without
limitation, its remedies under Article III of the Note and Amended Note.

 

 

 

3.                  Forbearance. Subject to the terms and conditions of this
Agreement, Peak One is willing to postpone pursuing its rights and remedies
under the Transaction Documents, in particular and without limitation with
respect to the acceleration of the Note and immediate payment of the Default
Amount (as defined in the Note), with respect to the Claimed Registration
Default and the Merger Default (“Forbearance”), on the following terms:

 

(a)               Subject to AIPT’s compliance with the terms of this Agreement,
the Forbearance will commence on the Effective Date and will expire at 11:59
p.m., on March 31, 2019, time being of the essence (the “Forbearance Period”),
or earlier as provided herein. During the Forbearance Period, the acceleration
of the Note and payment of the Default Amount shall be deemed suspended with
respect to the Claimed Registration Default and Merger Default, subject to the
ability of Peak One hereunder to immediately exercise its rights and remedies
under this Agreement and the Transaction Documents, including but not limited to
the acceleration of the Note and enforcement of payment of the Default Amount.

 

(b)               If AIPT does not receive the required stockholder approval of
the Merger on or before March 31, 2019 (a “Vote Failure”), then the Forbearance
Period will immediately terminate, and Peak One may immediately exercise any of
its rights and remedies provided for under the Transaction Documents, including
but not limited to the acceleration of the Note (and as amended, the Amended
Note) and enforcement of payment of the Default Amount.

 

(c)               If at any time after the Effective Date: (i) AIPT fails to
abide by any of the terms and conditions of this Agreement; or (ii) AIPT fails
to comply with any of the terms of any of the other Transaction Documents; or
(iii) AIPT fails to timely make the payments required by under the Amended Note;
or (iv) any Events of Default, in addition to the Claimed Registration Default
and Merger Default, occur, including but not limited to bankruptcy proceedings
that would be a default under Section 3.7 of the Note (and as amended, the
Amended Note), then the Forbearance Period will immediately terminate, and Peak
One may immediately exercise any of its rights and remedies provided for under
the Transaction Documents, including but not limited to the acceleration of the
Note (and as amended, the Amended Note) and enforcement of payment of the
Default Amount.

 



2



 

4.                  Default Cure. If both (a) the United States Securities and
Exchange Commission does not issue any stop orders regarding the use of the
Registration Statement or take any other regulatory action to stop the use of
the Registration Statement and the Registration Statement effectively covers
Peak One’s resale of all of the Registrable Securities (as defined in the RRA),
and (b) if AIPT receives the required stockholder approval of the Merger on or
before March 31, 2019 and the Vote Failure does not occur, then the Claimed
Registration Default and Merger Default will be deemed to have been cured (the
“Default Cure”, and such date of affirmative confirmation by the parties of the
successful Default Cure being the “Default Cure Date”), provided, that (i) on
the Default Cure Date there has been no further Event of Default other than the
Claimed Registration Default and the Merger Default, (ii) on the Default Cure
Date, AIPT has satisfied all of its obligations under the RRA (subject to the
provisions of Section 7 below), (iii) as of the Default Cure Date, AIPT has
satisfied all of its other obligations under the Transaction Documents and this
Agreement, (iv) the 15% Increase (as defined below) has been effected through
the issuance of the Amended Note and (v) the Forbearance Shares (as defined
below) have been issued to Peak One. Subject to the foregoing, effective on the
Default Cure Date and subject to any further rights of Peak One upon any further
Event of Default other than the Claimed Registration Default and Merger Default
or other events as provided hereunder, (I) the Default Amount will not be
payable regarding the Claimed Registration Default and Merger Default, (II)
interest on the Note (and as amended, the Amended Note) will cease to accrue at
the Default Interest Rate but will again accrue at 8% per annum as provided in
the Note (and as amended, the Amended Note), and (III) the Note (and as amended,
the Amended Note) shall not accelerate but all amounts will remain due and
payable as provided by the terms of the Note absent an Event of Default. For the
avoidance of doubt, in the event of the Default Cure, all of AIPT’s obligations
relating to the Claimed Registration Default and the Merger Default will have
been deemed to be satisfied by effecting the 15% Increase, the accrual of
Default Interest from the date of the initial Claimed Registration Default
through the Default Cure, the issuance of the Forbearance Shares and AIPT’s
compliance with the other terms of this Agreement and the Transaction Documents.
On the other hand, if there has been no Default Cure, then Peak One may
immediately exercise any of its rights and remedies provided for under the
Transaction Documents at the respective times set forth in Section 3(a), (b) or
(c), including but not limited to the acceleration of the Note (and, as amended,
the Amended Note) and enforcement of payment of the Default Amount,
notwithstanding the 15% Increase and the issuance of the Forbearance Shares.

 

5.                  Default on Stop Order. AIPT hereby agrees that if the United
States Securities and Exchange Commission issues a stop order regarding the use
of the Registration Statement or takes any other regulatory action to stop the
use of the Registration Statement such an event shall constitute an “Event of
Default” under the Note (and as amended, the Amended Note).

 

6.                  Increase of Principal Amount of Note. AIPT hereby agrees, as
consideration for Peak One entering into this Forbearance Agreement, to pay to
Peak One an additional sum of $102,272.82, (the “15% Increase”), equal to 15% of
the stated principal amount of the Note. AIPT and Peak One agree that the
payment of the 15% Increase shall be effected by adding the 15% Increase to the
principal amount of the Note. The application of the 15% Increase to the Note
shall be evidenced by the execution of this Agreement and the Amended Note on
the Effective Date.

 

7.                  Issuance of Forbearance Shares. AIPT hereby agrees as
consideration for Peak One entering into this Forbearance Agreement, to
immediately issue to Peak One 50,000 newly issued, duly authorized and
non-assessable, shares of AIPT common stock (the “Forbearance Shares”). The
parties agree that the failure of AIPT to deliver the Forbearance Shares within
2 business days after the Effective Date shall be an Event of Default under the
Note (and as amended, the Amended Note). Peak One acknowledges that the
Forbearance Shares were not included in the Registration Statement and are not
Registrable Securities covered by the RRA. AIPT hereby agrees to use best
efforts to file an additional registration statement for use by Peak One for the
resale of the Forbearance Shares as soon as practicable but in no event later
than March 1, 2019 (the “Forbearance Reg Statement”). AIPT shall use best
efforts to have such Forbearance Reg Statement become effective as soon as
practicable. AIPT agrees that in the event that it does not file the Forbearance
Reg Statement by March 1, 2019, such an event shall constitute an “Event of
Default” under the Note (and as amended, the Amended Note).

 



3



 

8.                  Interest. AIPT hereby agrees that interest on the Note (and
as amended, the Amended Note) will accrue at the rate of Default Interest (as
defined in the Note (and as amended, the Amended Note)) from November 15, 2018
through the earlier of (a) the date of the Default Cure or (b) the remaining
term of the Note (and as amended, the Amended Note), and the Amended Note
reflects accrual at the rate of Default Interest on such terms.

 

9.                  Fees. AIPT shall promptly, as a condition to the
commencement of the Forbearance Period, repay in full all reasonable costs
incurred by Peak One in preparing this Agreement.

 

10.                Enforceability; No Defense; Waiver. AIPT agrees and
acknowledges that except as otherwise specifically provided herein, each of the
Transaction Documents is enforceable in accordance with its terms, and that, as
of the Effective Date, it has no claims, defenses, offsets, recoupments or
counterclaims to the enforcement of any of its obligations to Peak One under the
Transaction Documents. To the extent such claims, defenses, offsets, recoupments
or counterclaims exist as of the date of this Agreement, they are hereby
irrevocably waived and released by AIPT in consideration of Peak One’s execution
of this Agreement. AIPT has duly authorized, executed and delivered this
Agreement, and AIPT acknowledges that the Transaction Documents are valid and
enforceable in accordance with their terms against AIPT, except as otherwise
specifically provided herein.

 

11.                Reaffirmation and Ratification; Validity of Transaction
Documents. AIPT acknowledges and agrees that the Transaction Documents shall
remain in full force and effect as they may be modified herein and in the
Amended Note, and all of the terms, provisions and obligations of such modified
Transaction Documents are hereby ratified and reaffirmed in all respects.

 

12.                No Waiver. Notwithstanding anything to the contrary herein,
AIPT understands, acknowledges and agrees that: Peak One has not waived any
existing or future Event(s) of Default; the Note (and as amended, the Amended
Note) will remain in default throughout the Forbearance Period; interest will
continue to accrue at the rate of Default Interest (as defined in the Note (and
as amended, the Amended Note)), unless otherwise provided for; and the
Forbearance Period will expire automatically without notice of any kind
immediately upon the occurrence of any breach or default under this Agreement or
Event of Default under any of the other Transaction Documents, including without
limitation, any such default relating to a further breach of an existing Event
of Default. AIPT acknowledges and agrees that no notice of any kind will be
required by Peak One to exercise any of its rights and remedies under any of the
Transaction Documents if AIPT commits a further Event of Default under any of
the Transaction Documents.

 

13.                Release. In consideration of the benefits provided to AIPT
under the terms and provisions hereof, AIPT hereunder hereby agrees as follows:

 

AIPT for itself and on behalf of its officers, directors, successors and
assigns, does hereby release, acquit and forever discharge Peak One, all of Peak
One’s predecessors in interest, and all of Peak One’s past and present officers,
directors, shareholders, attorneys, affiliates, employees and agents, of and
from any and all claims, demands, obligations, liabilities, indebtedness,
breaches of contract, breaches of duty or of any relationship, acts, omissions,
misfeasance, malfeasance, causes of action, defenses, offsets, debts, sums of
money, accounts, compensation, contracts, controversies, promises, damages,
costs, losses and expenses, of every type, kind, nature, description or
character, whether known or unknown, suspected or unsuspected, liquidated or
unliquidated, each as though fully set forth herein at length (each, a “Released
Claim” and, collectively, the “Released Claims”), that AIPT hereunder now has or
may acquire as of the date of this Agreement (hereafter, the “Release Date”) as
well as following the Release Date, including, without limitation, those
Released Claims in any way arising out of, connected with or related to any and
all prior financing or investment accommodations, if any, provided by Peak One,
or any of Peak One’s predecessors in interest, to AIPT, and any agreements,
notes or documents of any kind related thereto or the transactions contemplated
thereby or hereby, or any other agreement or document referred to herein or
therein.

 



4



 

14.                Waiver of Damages. Except as prohibited by law, AIPT waives
any right which it may have to claim or recover in any litigation with respect
to any action or claim arising out of any dispute in connection with this
Agreement, in connection with the Transaction Documents, in connection with any
rights or obligations hereunder or under the Transaction Documents, or arising
out of the performance or enforcement of any such rights or obligations under
this Agreement or the Transaction Documents, any special, exemplary, punitive or
consequential damages or any damages other than, or in addition to, actual
damages. AIPT certifies that neither Peak One nor any representative, agent or
attorney of Peak One has represented, expressly or otherwise, that Peak One
would not, in the event of litigation, seek to enforce the foregoing waivers or
other waivers contained in this Agreement and acknowledge that, in entering into
this Agreement, Peak One is relying upon, among other things, the waivers and
certifications contained in this Section 12.

 

15.                Waiver of Stay. In the event of a voluntary or involuntary
liquidation or reorganization case by or against AIPT under bankruptcy,
receivership, or other insolvency law, AIPT hereby agrees that Peak One shall be
free to pursue foreclosure and other remedies with respect to any of the
property described herein or in the Transaction Documents without opposition or
interference by AIPT, that Peak One shall be entitled to seek and obtain relief
from the automatic stay under Section 362 of the Bankruptcy Code without
objection by AIPT, and that any rights to stay, enjoin, or otherwise delay or
impede Peak One’s remedies against any collateral for the Note (and as amended,
the Amended Note), including foreclosure, which might be available to AIPT,
including any rights under Sections 105 and 362 of the Bankruptcy Code, are
hereby released and waived (hereinafter referred to as the “Waiver-of-Stay”).
AIPT acknowledges and agrees that Peak One has specifically bargained for this
Waiver-of-Stay in consideration of its granting the Forbearance provided for
herein.

 

16.                No Representations or Agreements. AIPT agrees that Peak One
has made no representations, promises, or agreements regarding the Forbearance
not set forth in this Agreement, and AIPT is not entitled to rely on any
representation, promise, or agreement regarding the Forbearance not set forth
herein.

 

17.                Counterparts. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered to Peak One will be
deemed to be an original and all of which, taken together, will be deemed to be
one and the same instrument.

 

18.                Non-Impairment. Except as expressly provided herein, nothing
in this Agreement shall alter or affect any provision, condition or covenant
contained in the Note or other Transaction Documents, or affect or impair any
rights, powers, or remedies thereunder, it being the intent of the parties
hereto that the provisions of the Amended Note and the other Transaction
Documents, as they may be modified herein, shall continue in full force and
effect except as expressly modified hereby.

 



5



 

19.                Miscellaneous. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Nevada. In any action
brought or arising out of this Agreement, AIPT hereby consents to the same
dispute resolution (including venue and forum,) provisions set forth in the SPA.
The parties hereto intend to execute this Agreement under seal. Time is of the
essence in relation to all matters herein. The headings used in this Agreement
are for convenience only and shall be disregarded in interpreting the
substantive provisions of this Agreement. Except as expressly provided otherwise
herein, all terms used herein shall have the meaning given to them in the other
Transaction Documents.

 

20.                Final Agreement; No Representations. This Agreement is the
final expression of the parties’ agreement. All other prior written or oral
agreements and understandings, if any, are superseded. AIPT agrees that Peak One
has made no representations, promises, waivers, or agreements not set forth in
this Agreement, and AIPT is not entitled to rely on any representation, promise,
waiver, agreement, or course of conduct not set forth herein. This Agreement may
be modified only by a writing signed by all the parties hereto.

 

21.                Advice of Counsel. AIPT acknowledges that it has the option
to seek the advice of and to be advised by competent legal counsel of their
choice in connection with the negotiation of the transactions contemplated by
this Agreement and that AIPT has willingly entered into this Agreement with full
understanding of the legal and financial consequences of this Agreement.

 

22.                Notice. Notice required under this Agreement shall be
addressed to the parties at the addresses listed below and sent by a nationally
recognized overnight courier for next day morning delivery, in which case notice
shall be deemed delivered one (1) business day after deposit with such overnight
courier. The addresses below may be changed by written notice to the other
party; provided, however, that no notice of a change of address shall be
effective until actual receipt of such notice.

 

 

If to AIPT: PRECISION THERAPEUTICS INC.     2915 Commers Drive, Suite 900    
Eagan, Minnesota 55121     Attention: Bob Myers, CFO   E-mail:
bmyers@skylinemedical.com         If to Peak One: PEAK ONE OPPORTUNITY FUND, LP
    333 S. Hibiscus Dr.     Miami Beach, FL 33139   e-mail:
jgoldstein@peakoneinvestments.com  



 

6





 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 



  PRECISION THERAPEUTICS INC., a Delaware corporation         By: /s/ Bob Myers
    Name: Bob Myers     Title: Chief Financial Officer           Peak One
Opportunity Fund, LP, a Delaware limited partnership         By: Peak One
Investments, LLC, General Partner  

 

  By: /s/ Jason Goldstein     Name: Jason Goldstein     Title: Managing Member  
           





 



 

 

 

 

7



 



